DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, it appears the word “to” should be deleted for proper grammar. 
Appropriate correction is required.

Drawings
The subject matter of claims 2 and 4 of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, Applicant recites, “cleaning the printing plate,” and in claim 1, line 7, Applicant recites, “after cleaning the printing plate to with isopropanol.” It is not clear if Applicant has recited two different cleaning steps or if Applicant is referring to the same cleaning step. That is, in line 4, does “cleaning the printing plate” refer to the same step of cleaning the printing plate with isopropanol or does this language refer to a separate and distinct cleaning step? 
[AltContent: textbox (plasma treatment at beginning of printing plate)]In claim 2, it is not clear how the plasma pencil can be “continuously” be applied across a width of the printing plate at a beginning and at an end. It appears that there would be a period of discontinuity as the pencil moves (or as the printing plate moves) from the beginning to the end. Unless Applicant is intending to recite that the plasma pencil is applied to the printing plate when it is in a circular configuration as indicated below:
[AltContent: ][AltContent: rect][AltContent: oval][AltContent: connector][AltContent: oval]
[AltContent: textbox (printing plate in a circular configuration)][AltContent: textbox (plasma treatment at end of printing plate)][AltContent: ][AltContent: rect][AltContent: connector][AltContent: rect]
[AltContent: ][AltContent: connector]


If the above is what Applicant intended, then Applicant should clarify as such. 
	Or does Applicant intend to mean that the plasma treatment at the beginning of the plate and the end of the plate are each applied continuously? 
	Claim 4 has a similar problem. 
In claim 4, line 7, it is not clear what the term “a beginning “ and “an end” are referring to. The cylinder would not appear to have a beginning or an end. If Applicant is referring to a beginning and an end of the printing plate, the following language would be clearer:
--at locations on the plate cylinder that correspond to a beginning  and an end of the printing plate when the printing plate is secured around the plate cylinder.--

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-4 have been indicated as containing allowable subject matter primarily for the step of partially treating a surface of the printing plate to be secured to the plate cylinder with a low-temperate plasma pencil after cleaning the printing plate with isopropanol. Prior art such as Ellringmann et al. and Kerber et al. teach treating adhesive tape for holding a printing plate to a printing cylinder with plasma processing but none of the prior art of record teaches, alone or in combination, treating the surface of a printing plate to be secured to a plate cylinder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 18, 2022